DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyako (US Doc. No. 20130309940).
Regarding claim 1, Miyako discloses a luminous stick of emitting a three-dimensional image on the basis of an optical element comprising: a light emitting unit (Figure 5, element 100); a protective case enclosing the light emitting unit (101); and a handle part that supports the light emitting unit (501), wherein the light emitting unit 
Regarding claim 2, Miyako discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further wherein the protective case has a volume wider than that of the three-dimensional light emitting region, and is provided with a material which can transmit light emitted from the light emitting body (as shown in Figure 5, element 101; see also paragraphs 0051 and 0054-0056).
Regarding claim 6, Miyako discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the rotating part includes the rotation shaft of a rod shape, and both ends of the light emitting body are rotated by being fixed to both ends of the rotation shaft (as shown in Figure 5 – note that the body 202 is fixed to and rotated by the shaft portion 201).
Claim 10 has limitations similar to those treated in the above rejections of claim 1, and is met by the reference as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyako (US Doc. No. 20130309940).

It would have been obvious to combine the 3D display as disclosed by Miyako with a standard 60Hz refresh rate, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
Regarding claim 4, Miyako discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that the control unit is connected with the light emitting body to rotate by the rotating part, and the handle part is not rotated (as shown in Figure 5 – element 207; see paragraph 0057).
Regarding claim 8, Miyako discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the light emission angle is defined based on the rotation angle of the rotating part (see paragraphs 0082-0084).  Miyako does not specifically disclose that the control unit provides an animation effect on an image or a text provided through the rotation of the light emitting body or varies the image or the text by changing the light emission time and the light emission color of the light emitting body even at the same light emission angle.  Examiner notes that merely changing the image displayed by the rotating 3D display would produce an animation effect to the viewer.
It would have been obvious to combine the 3D display as disclosed by Miyako with changing pictures/text input into the rotating 3D display to produce an animation effect, .

Allowable Subject Matter
Claims 5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694